DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "second subset" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 14 & 15 recite the limitation "the first subset" in respective lines 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the term “subset” will be interpreted as --group-- to match the language of amended claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, 14-15, & 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 4-5 & 20 cite limitations limiting “the one resonator” such that it “lacks any recessed frame.” The language of claims 1 & 18 cite “the one resonator” as including “a recessed frame region,” which as claimed would fall under the purview of “any recessed frame.” The limitations thus fails to include all the limitations of the claim upon which it depends, and is in improper dependent form.
Claims 14-15 cite limitations limiting “the first subset” such that it “lacks any recessed frame.” The language of claim 12 cites “the first group” (wherein the term “subset” is interpreted as --group-- due to antecedent basis issues) as including “a recessed frame region,” which as claimed would fall under the purview of “any recessed frame.” The limitations thus fails to include all the limitations of the claim upon which it depends, and is in improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 9-10, 12-13, & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (US PGPub 20160028371), a reference of record, in view of Moulard (US PGPub 20200350888).
	As per claim 1:
Nishihara et al. discloses in Figs. 2A-D & 7-8:
A ladder filter (transmit filter 62) comprising: 
an input port (transmit terminal Tx) and an output port (Common terminal ANT); 
5a plurality of series arm bulk acoustic wave resonators (series resonators ST1-5, shown in Fig. 2C) electrically connected in series between the input port and the output port, 
a plurality of shunt bulk acoustic wave resonators  (parallel resonators PT1-4, shown in Fig. 2D) each being electrically connected between respective adjacent ones of the plurality of series arm bulk acoustic wave resonators and ground (as seen in Fig. 7), 
the plurality of shunt bulk acoustic wave resonators and a subset of the plurality of series arm bulk acoustic resonators including 
a film of piezoelectric material (piezoelectric film 14), 
an upper electrode (16) disposed on top of the film of piezoelectric material, and a layer of dielectric material (frequency adjusting film 24, which may act as a passivation film) disposed on top of the upper electrode,
one resonator (ST3, as per Fig. 8) of the plurality of series arm bulk acoustic resonators having a higher resonance frequency than a resonance frequency of at least one other resonator of the plurality of series arm bulk acoustic resonators, the one resonator including a film of piezoelectric material (piezoelectric film 14), an upper electrode (16) disposed on top of the film of piezoelectric material, and a layer of dielectric material (frequency adjusting film 24, which may act as a passivation film) disposed on top of the upper electrode.
	Nishihara et al. does not disclose:
a layer of dielectric material disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a raised frame region, the central active region being surrounded by the recessed frame region and the recessed fame region being surrounded by the raised frame region in each respective resonator of the subset of the plurality of series arm bulk acoustic wave resonators, a combined thickness of the upper electrode and layer of dielectric material being greater in the central active region of each respective resonator than in the recessed frame region, the combined thickness of the upper electrode and layer of dielectric material being greater in the raised frame region of each respective resonator than in the central active region, and
the one resonator including a layer of dielectric material disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a third region, the central active region being surrounded by the recessed frame region and the recessed fame region being surrounded by the third region, the layer of dielectric material being thinner in the recessed frame region than in the central active region and thicker in the third region than in the recessed frame region.
	Moulard discloses:
A BAW resonator wherein an upper electrode includes a layer of dielectric material (dielectric layer DL which provides a passivation layer, [0052]) disposed on top of an upper electrode in each of a central active region (center area CA), a recessed frame region (underlap UL), and a third region (frame region FR), the central active region being surrounded by the recessed frame region and the recessed frame region being surrounded by the third region ([0049]), 
the layer of dielectric material being thinner in the recessed frame region than in the central active region (Fig. 2 discloses the formation of the underlap region as a reduction of the thickness of the dielectric layer ([0050]) and thicker in the third region than in the recessed frame region (Fig. 5 shows additional flap structures, outer-flap OF, that may be formed through an extension of the dielectric layer, [0059]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the underlap and outer-flap regions of Moulard in the dielectric layer of the resonators of Nishihara et al. to provide the benefit of improving and forming the desired wave mode and for counterbalancing oscillations as taught by Moulard ([0058]).
	As a consequence of the combination, a layer of dielectric material is disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a raised frame region, the central active region is surrounded by the recessed frame region and the recessed fame region is surrounded by the raised frame region in each respective resonator of the subset of the plurality of series arm bulk acoustic wave resonators, a combined thickness of the upper electrode and layer of dielectric material is greater in the central active region of each respective resonator than in the recessed frame region, the combined thickness of the upper electrode and layer of dielectric material is greater in the raised frame region of each respective resonator than in the central active region, and the one resonator includes a layer of dielectric material disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a third region, the central active region is surrounded by the recessed frame region and the recessed fame region is surrounded by the third region, the layer of dielectric material is thinner in the recessed frame region than in the central active region and thicker in the third region than in the recessed frame region.

As per claim 2:
	Nishihara et al. does not disclose:
		the at least one other resonator includes a raised frame.
	Moulard discloses:
A BAW resonator wherein an upper electrode includes a layer of dielectric material (dielectric layer DL which provides a passivation layer, [0052]) disposed on top of an upper electrode in each of a central active region (center area CA), a recessed frame region (underlap UL), and a third region (frame region FR), the central active region being surrounded by the recessed frame region and the recessed frame region being surrounded by the third region ([0049]), 
the layer of dielectric material being thinner in the recessed frame region than in the central active region (Fig. 2 discloses the formation of the underlap region as a reduction of the thickness of the dielectric layer ([0050]) and thicker in the third region than in the recessed frame region (Fig. 5 shows additional flap structures, outer-flap OF, that may be formed through an extension of the dielectric layer, [0059]).
	As a consequence of the combination of claim 1, the at least one other resonator includes a raised frame.

	As per claim 9:
	Nishihara et al. discloses in Figs. 2A-D & 7-8:
the plurality of series arm bulk acoustic wave resonators are each film bulk acoustic wave resonators (para [0098]).
	
	As per claim 10:
	Nishihara et al. discloses in Figs. 2A-D & 7-8:
		a passband in a radio frequency band (para [0057]).

	As per claim 12:
	Nishihara et al. discloses in Figs. 2A-D & 7-8:
	A ladder filter (transmit filter 62) comprising:
an input port (transmit terminal Tx) and an output port (Common terminal ANT); 
a plurality of series arm bulk acoustic wave resonators (series resonators ST1-5, shown in Fig. 2C) electrically connected in series between the input port and the output port,
a plurality of shunt bulk acoustic wave resonators  (parallel resonators PT1-4, shown in Fig. 2D) connected in parallel, each of the shunt bulk acoustic wave resonators being electrically connected between respective adjacent ones of the plurality of series arm bulk acoustic wave resonators and ground (as seen in Fig. 7),
the plurality of shunt bulk acoustic wave resonators and a subset of the plurality of series arm bulk acoustic resonators including 
a film of piezoelectric material (piezoelectric film 14), 
an upper electrode (16) disposed on top of the film of piezoelectric material, 
and a layer of dielectric material (frequency adjusting film 24, which may act as a passivation film) disposed on top of the upper electrode,
a first group (ST3 and ST2, as per Fig. 8) of the plurality of series arm bulk 20acoustic wave resonators having higher resonance frequencies than resonance frequencies of a second group (ST1 & ST4, as per Fig. 8) of the plurality of series arm bulk acoustic wave resonators, each one of the first group of the plurality of series arm bulk acoustic wave resonators including a film of piezoelectric material (14), an upper electrode (16) disposed on top of the film of piezoelectric material, and a layer of dielectric material (frequency adjusting film 24, which may act as a passivation film) disposed on top of the upper electrode.
Nishihara et al. does not disclose:
a layer of dielectric material disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a raised frame region, the central active region being surrounded by the recessed frame region and the recessed fame region being surrounded by the raised frame region in each respective resonator of the subset of the plurality of series arm bulk acoustic wave resonators, a combined thickness of the upper electrode and layer of dielectric material being greater in the central active region of each respective resonator than in the recessed frame region, the combined thickness of the upper electrode and layer of dielectric material being greater in the raised frame region of each respective resonator than in the central active region, and
each one of the first group of the plurality of series arm bulk resonators including a layer of dielectric material disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a third region, the central active region being surrounded by the recessed frame region and the recessed fame region being surrounded by the third region, the layer of dielectric material being thinner in the recessed frame region than in the central active region and thicker in the third region than in the recessed frame region.
	Moulard discloses:
A BAW resonator wherein an upper electrode includes a layer of dielectric material (dielectric layer DL which provides a passivation layer, [0052]) disposed on top of an upper electrode in each of a central active region (center area CA), a recessed frame region (underlap UL), and a third region (frame region FR), the central active region being surrounded by the recessed frame region and the recessed frame region being surrounded by the third region ([0049]), 
the layer of dielectric material being thinner in the recessed frame region than in the central active region (Fig. 2 discloses the formation of the underlap region as a reduction of the thickness of the dielectric layer ([0050]) and thicker in the third region than in the recessed frame region (Fig. 5 shows additional flap structures, outer-flap OF, that may be formed through an extension of the dielectric layer, [0059]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the underlap and outer-flap regions of Moulard in the dielectric layer of the resonators of Nishihara et al. to provide the benefit of improving and forming the desired wave mode and for counterbalancing oscillations as taught by Moulard ([0058]).
	As a consequence of the combination, a layer of dielectric material is disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a raised frame region, the central active region is surrounded by the recessed frame region and the recessed fame region is surrounded by the raised frame region in each respective resonator of the subset of the plurality of series arm bulk acoustic wave resonators, a combined thickness of the upper electrode and layer of dielectric material is greater in the central active region of each respective resonator than in the recessed frame region, the combined thickness of the upper electrode and layer of dielectric material is greater in the raised frame region of each respective resonator than in the central active region, and each one of the first group of the plurality of series arm bulk resonators includes a layer of dielectric material disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a third region, the central active region is surrounded by the recessed frame region and the recessed fame region is surrounded by the third region, the layer of dielectric material is thinner in the recessed frame region than in the central active region and thicker in the third region than in the recessed frame region.

As per claim 13:
	Nishihara et al. does not disclose:
the second subset of the plurality of series arm bulk acoustic wave resonators include raised frames.
	Moulard discloses:
A BAW resonator wherein an upper electrode includes a layer of dielectric material (dielectric layer DL which provides a passivation layer, [0052]) disposed on top of an upper electrode in each of a central active region (center area CA), a recessed frame region (underlap UL), and a third region (frame region FR), the central active region being surrounded by the recessed frame region and the recessed frame region being surrounded by the third region ([0049]), 
the layer of dielectric material being thinner in the recessed frame region than in the central active region (Fig. 2 discloses the formation of the underlap region as a reduction of the thickness of the dielectric layer ([0050]) and thicker in the third region than in the recessed frame region (Fig. 5 shows additional flap structures, outer-flap OF, that may be formed through an extension of the dielectric layer, [0059]).
	As a consequence of the combination of claim 12, the second subset of the plurality of series arm bulk acoustic wave resonators include raised frames.
As per claim 16:
Nishihara et al. discloses in Figs. 2A-D & 7-8:
the plurality of series arm bulk acoustic wave resonators includes at least one film bulk acoustic wave resonator (para [0098]).

	As per claim 17:
Nishihara et al. discloses in Figs. 2A-D & 7-8:
the plurality of shunt bulk acoustic wave resonators includes at least one film bulk acoustic wave resonator (para [0098]).

	As per claim 18:
	Nishihara et al. discloses in Figs. 2A-D & 7-8:
	An electronic device (duplexer 60) comprising an electronics module (transmit filter 62) including a radio frequency ladder filter (as per transmit filter 62, seen in Fig. 7) having: 
15a plurality of series arm film bulk acoustic wave resonators (series resonators ST1-5, shown in Fig. 2C) electrically connected in series between an input port (transmit terminal Tx) and an output port of the ladder filter (Common terminal ANT), 
and 20a plurality of shunt film bulk acoustic wave resonators (parallel resonators PT1-4, shown in Fig. 2D) electrically connected in parallel between adjacent ones of the plurality of series arm film bulk acoustic wave resonators and ground,
the plurality of shunt bulk acoustic wave resonators and a subset of the plurality of series arm bulk acoustic resonators including 
a film of piezoelectric material (piezoelectric film 14), 
an upper electrode (16) disposed on top of the film of piezoelectric material, and
a layer of dielectric material (frequency adjusting film 24, which may act as a passivation film) disposed on top of the upper electrode,
one resonator (ST3, as per Fig. 8) of the plurality of series arm bulk acoustic resonators having a higher resonance frequency than at least one other resonator (ST1) of the plurality of series arm bulk acoustic resonators, the one resonator including a film of piezoelectric material (piezoelectric film 14), an upper electrode (16) disposed on top of the film of piezoelectric material, and a layer of dielectric material (frequency adjusting film 24, which may act as a passivation film) disposed on top of the upper electrode.
Nishihara et al. does not disclose:
a layer of dielectric material disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a raised frame region, the central active region being surrounded by the recessed frame region and the recessed fame region being surrounded by the raised frame region in each respective resonator of the subset of the plurality of series arm bulk acoustic wave resonators, a combined thickness of the upper electrode and layer of dielectric material being greater in the central active region of each respective resonator than in the recessed frame region, the combined thickness of the upper electrode and layer of dielectric material being greater in the raised frame region of each respective resonator than in the central active region, and 
the one resonator including a layer of dielectric material disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a third region, the central active region being surrounded by the recessed frame region and the recessed fame region being surrounded by the third region, the layer of dielectric material being thinner in the recessed frame region than in the central active region and thicker in the third region than in the recessed frame region.
Moulard discloses:
A BAW resonator wherein an upper electrode includes a layer of dielectric material (dielectric layer DL which provides a passivation layer, [0052]) disposed on top of an upper electrode in each of a central active region (center area CA), a recessed frame region (underlap UL), and a third region (frame region FR), the central active region being surrounded by the recessed frame region and the recessed frame region being surrounded by the third region ([0049]), 
the layer of dielectric material being thinner in the recessed frame region than in the central active region (Fig. 2 discloses the formation of the underlap region as a reduction of the thickness of the dielectric layer ([0050]) and thicker in the third region than in the recessed frame region (Fig. 5 shows additional flap structures, outer-flap OF, that may be formed through an extension of the dielectric layer, [0059]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the underlap and outer-flap regions of Moulard in the dielectric layer of the resonators of Nishihara et al. to provide the benefit of improving and forming the desired wave mode and for counterbalancing oscillations as taught by Moulard ([0058]).
	As a consequence of the combination, a layer of dielectric material is disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a raised frame region, the central active region is surrounded by the recessed frame region and the recessed fame region is surrounded by the raised frame region in each respective resonator of the subset of the plurality of series arm bulk acoustic wave resonators, a combined thickness of the upper electrode and layer of dielectric material is greater in the central active region of each respective resonator than in the recessed frame region, the combined thickness of the upper electrode and layer of dielectric material is greater in the raised frame region of each respective resonator than in the central active region, and the one resonator includes a layer of dielectric material disposed on top of the upper electrode in each of a central active region, a recessed frame region, and a third region, the central active region is surrounded by the recessed frame region and the recessed fame region is surrounded by the third region, the layer of dielectric material is thinner in the recessed frame region than in the central active region and thicker in the third region than in the recessed frame region.

As per claim 19:
	Nishihara et al. does not disclose:
at least one other resonator of the plurality of series arm film bulk acoustic wave resonators includes a raised frame.
	Moulard discloses:
A BAW resonator wherein an upper electrode includes a layer of dielectric material (dielectric layer DL which provides a passivation layer, [0052]) disposed on top of an upper electrode in each of a central active region (center area CA), a recessed frame region (underlap UL), and a third region (frame region FR), the central active region being surrounded by the recessed frame region and the recessed frame region being surrounded by the third region ([0049]), 
the layer of dielectric material being thinner in the recessed frame region than in the central active region (Fig. 2 discloses the formation of the underlap region as a reduction of the thickness of the dielectric layer ([0050]) and thicker in the third region than in the recessed frame region (Fig. 5 shows additional flap structures, outer-flap OF, that may be formed through an extension of the dielectric layer, [0059]).
	As a consequence of the combination of claim 18, at least one other resonator of the plurality of series arm film bulk acoustic wave resonators includes a raised frame.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Nishihara et al. (US PGPub 20160028371), a reference of record, in view of Moulard (US PGPub 20200350888). as applied to claims 1 & 10 above, and further in view of Kim et al. (US PGPub 20200366271), a reference of record.
The resultant combination discloses the ladder filter of claims 1 & 10, as rejected above.
The resultant combination does not disclose:
		the passband is greater than about 200 MHz in width.
	Kim et al. disclose in Figs. 5A-B:
A ladder filter comprising bulk acoustic wave resonators, wherein the addition of an inductive circuit may provide for broadband behavior (para [0067]) such that the bandwidth is greater than 200 MHz in width (para [0068]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to design the ladder filter of the resultant combination to have a bandwidth that is greater than 200 MHz through the selection of resonance frequencies of resonators and additional circuits (such as inductors) to provide the benefit of an increased bandwidth as taught by Kim et al. (paras [0067-0068]).

Allowable Subject Matter
Claims 3 & 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of prior art in the rejection provides a replacement that may be applied to all of the resonators of Nishihara, however the limitations of claim 3 prevent a recessed region from being applied to the second resonator and the application of the dielectric layer of Moulard to the resonators of Nishihara with the exception of the second resonator in combination with the other limitations of claims 3 & 1, was found to be to not be obvious over the prior art. Claims 6-8 are objected to as being dependent upon claim 3.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 06/14/2022, with respect to the rejection(s) of claim(s) 1-20 under Nishihara in view of Umeda and Burak have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishihara in view of Moulard.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843